
	

114 SRES 421 ATS: Congratulating the University of Connecticut Women’s Basketball Team for winning the 2016 National Collegiate Athletic Association Division I title. 
U.S. Senate
2016-04-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 421
		IN THE SENATE OF THE UNITED STATES
		
			April 13, 2016
			Mr. Blumenthal (for himself and Mr. Murphy) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Congratulating the University of Connecticut Women’s Basketball Team for winning the 2016 National
			 Collegiate Athletic Association Division I title. 
	
	
 Whereas, on Tuesday, April 5, 2016, the University of Connecticut Women’s Basketball Team (in this preamble referred to as UConn) won the 2016 National Collegiate Athletic Association (in this preamble referred to as the NCAA) Division I title with an 82-51 win over the Syracuse Orange at Bankers Life Fieldhouse in Indianapolis, Indiana;
 Whereas this is UConn’s fourth consecutive NCAA national championship and 11th NCAA national championship overall;
 Whereas Breanna Stewart was awarded the Most Outstanding Player of the Final Four for an unprecedented fourth time;
 Whereas UConn finished the 2015-2016 season with a record of 38-0 and extended its winning streak to 75 games;
 Whereas UConn has won 122 of its last 123 games, with each win coming by double digits; and Whereas Geno Auriemma passed John Wooden for the most national championships won by any head coach in NCAA Division I basketball history: Now, therefore, be it
		
	
 That the Senate— (1)commends the University of Connecticut Women’s Basketball Team for winning the 2016 National Collegiate Athletic Association Division I title;
 (2)congratulates the fans, students, and faculty of the University of Connecticut; and (3)respectfully requests that the Secretary of the Senate transmit an enrolled copy of this resolution to—
 (A)the President of the University of Connecticut, Susan Herbst; and (B)the Head Coach of the University of Connecticut Women’s Basketball Team, Luigi Geno Auriemma.
				
